                                                                        PAUL S. PADDA, ESQ. (NV Bar #10417)
                                                                    1   Email: psp@paulpaddalaw.com
                                                                    2   JOSHUA Y. ANG, ESQ. (NV Bar #14026)
                                                                        Email: ja@paulpaddalaw.com
                                                                    3   PAUL PADDA LAW, PLLC
                                                                        4560 South Decatur Boulevard, Suite 300
                                                                    4   Las Vegas, Nevada 89103
                                                                    5   Tele: (702) 366-1888
                                                                        Fax: (702) 366-1940
                                                                    6
                                                                        Attorneys for Plaintiff
                                                                    7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                    8
                                                                    9
                                                                                                          DISTRICT OF NEVADA

                                                                   10   LEAH MARKS, individually;                            Case No.: 2:18-cv-00741-KJD-GWF
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                               Plaintiff,
                                                                   12
                                                                               vs.
                               Las Vegas, Nevada 89103




                                                                   13
                                                                        TARGET CORPORATION, a Minnesota
                                                                   14   Corporation; DOES 5 through 100; and ROE
                                                                   15   ENTITIES A through Z, inclusive;

                                                                   16                             Defendants.
                                                                   17
                                                                                                      STIPULATION AND ORDER TO
                                                                   18                               REMAND MATTER TO STATE COURT

                                                                   19          Plaintiff, Leah Marks (“Plaintiff”), by and through her attorneys of record, from the firm
                                                                   20
                                                                        of PAUL PADDA LAW, PLLC, and Defendant Target Corporation (“Target”), by and through
                                                                   21
                                                                        its attorney of record, ALAN W. WESTBROOK, ESQ. of PERRY & WESTBROOK, hereby
                                                                   22
                                                                   23   stipulate and agree as follows:

                                                                   24   …
                                                                   25   …
                                                                   26
                                                                        …
                                                                   27
                                                                        …
                                                                   28


                                                                                                                       1
                                                                               Based upon newly discovered facts and evidence, the parties hereby agree to remand this
                                                                    1
                                                                    2   matter to Nevada state court. Accordingly, the parties respectfully request that the Court approve

                                                                    3   this stipulation and remand this case to the Clark County District Court.
                                                                    4
                                                                        IT IS SO STIPULATED:
                                                                    5
                                                                    6       Respectfully submitted by:
                                                                    7       PAUL PADDA LAW, PLLC                            PERRY & WESTBROOK, PC
                                                                    8
                                                                    9           /s/JoshuaYAng                                   /s/AlanWWestbrook
                                                                            PAUL S. PADDA, ESQ.                             ALAN W. WESTBROOK, ESQ.
                                                                   10
                                                                            JOSHUA Y. ANG, ESQ.                             1701 West Charleston Blvd., Suite 200
                                                                            4560 South Decatur Boulevard, Suite 600         Las Vegas, Nevada 89102
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                            Las Vegas, Nevada 89103
                                                                   12                                                       Attorney for Defendant Target
                               Las Vegas, Nevada 89103




                                                                   13       Attorneys for Plaintiff                         Corporation

                                                                   14       Dated: October 22, 2018                         Dated: October 22, 2018
                                                                   15
                                                                   16
                                                                                                                    ORDER
                                                                   17
                                                                   18          Based on the parties' foregoing stipulation and good cause appearing, IT IS HEREBY
                                                                   19   ORDERED that this matter be remanded to the Eighth Judicial District Court of Nevada.
                                                                   20
                                                                   21
                                                                                                                     _______________________________________
                                                                   22                                                THE HONORABLE KENT J. DAWSON;
                                                                   23                                                UNITED STATES DISTRICT COURT JUDGE

                                                                   24                                                        10/23/2018
                                                                                                                     Dated: ___________________
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                        2
